Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
        
                        DETAILED ACTION	

1. 	This action is response to the amendment filed on 18 May 2021 in which claims 1-29 are presented for future examination. 
	
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s representative Dwight Kim on 26 May 2021.

The application has been amended by the examiner as follows: 

        IN THE CLAIM (Full claim set)
1. 	(Examiner’s Amended)  A method of using a diabetes management partner interface to configure an analyte sensor system for wireless communication with a plurality of partner devices, the method comprising:
providing a transcutaneous analyte sensor configured for implantation in a host;

authenticating one of the plurality of partner devices by exchanging authentication messages between the analyte sensor system and the one of the plurality of partner devices using a wireless communication protocol, wherein the authentication messages include one or more keys for the authentication;
periodically exchanging maintenance messages in order to maintain authenticated communication between the analyte sensor system and the one of the plurality of partner devices;
receiving, by the analyte sensor system, authorization to provide the one of the plurality of partner devices with access to a set of configuration parameters via the diabetes management partner interface, wherein the set of configuration parameters is stored in a memory of the analyte sensor system; and
responsive to input received from the one of the plurality of partner devices via the diabetes management partner interface, setting or causing, by the analyte sensor system, a modification to the set of configuration parameters, according to a system requirement of the one of the plurality of partner devices. 

2. 	(Original)  The method of Claim 1, wherein the one of the plurality of partner devices is an automatic insulin delivery device or a manual insulin delivery device. 

3. 	(Original)  The method of Claim 1, wherein the set of configuration parameters comprises one or more of a set of wireless connectivity parameters, a set of access control parameters, and a set of analyte data parameters. 

4. 	(Original)  The method of Claim 1, wherein the system requirement is associated with one of: 
a battery capacity of the one of the plurality of partner devices;
an accuracy requirement of the one of the plurality of partner devices;
a communication protocol used by the one of the plurality of partner devices;
a regulatory requirement applicable to the one of the plurality of partner devices; and
an expected operational time of the one of the plurality of partner devices.

5. 	(Original)  The method of Claim 3, wherein:
the set of wireless connectivity parameters comprises a condition under which the one of the plurality of partner devices is to be removed from a whitelist maintained for the analyte sensor system; and 
the analyte sensor system setting or causing the modification to the set of configuration parameters according to the system requirement of the one of the plurality of partner devices comprises the analyte sensor system setting the condition such that the one of the plurality of partner devices is to be removed from the whitelist when a battery level of the one of the plurality of partner devices meets a threshold.

6.	(Original)  The method of Claim 3, wherein:
the set of wireless connectivity parameters comprises an advertisement structure; and


7. 	(Examiner’s Amended)  The method of Claim 3, wherein the set of access control parameters comprises one or more of:
a number of display devices connectable to the analyte sensor system; and
a level of access or control associable with one or more of the display devices. 

8. 	(Original)  The method of Claim 3, wherein:
the set of analyte data parameters comprises a calibration period for the analyte sensor system; and 
the analyte sensor system setting or causing the modification to the set of configuration parameters according to the system requirement of the one of the plurality of partner devices comprises the analyte sensor system using the diabetes management partner interface to set or modify the calibration period.

9. 	(Original)  The method of Claim 8, wherein:
the set of analyte data parameters comprises a factory calibration code;
the analyte sensor system uses the diabetes management partner interface to receive from the one of the plurality of partner devices an indication to use the factory 
the analyte sensor system setting or causing the modification to the set of configuration parameters according to the system requirement of the one of the plurality of partner devices comprises the analyte sensor system using the diabetes management partner interface to set or modify the calibration period to zero or none.

10. 	(Previously Presented)  The method of Claim 3, wherein the set of wireless connectivity parameters comprises settings in a remote server, and wherein the analyte sensor system setting or causing the modification to the set of configuration parameters according to the system requirement of the one of the plurality of partner devices comprises using the diabetes management partner interface to configure the analyte sensor system to: 
use services provided via the remote server;
responsive to services provided via the remote server, transmit diabetes management feedback to one or more display devices connected to the analyte sensor system; and
if the services provided via the remote server become unavailable, disable the use of the services and send a related notification to the one or more display devices connected to the analyte sensor system.  
 
11. 	(Previously Presented)  The method of Claim 10, wherein:
the set of analyte data parameters comprises bolus calculation parameters; and


12. 	(Original)  The method of Claim 11, further comprising the analyte sensor system providing a bolus recommendation based on a calculation performed using the bolus calculation parameters. 

13. 	(Examiner’s Amended)  A system, comprising:
one or more partner devices adapted to deliver insulin to a host;
an analyte sensor system adapted to generate analyte information, the analyte sensor system comprising: 
a transcutaneous analyte sensor configured for implantation in the host and used to generate analyte sensor data associated with analyte concentration in the host, [[and]]
a set of configuration parameters used to transmit and receive wireless signals, wherein the set of configuration parameters is configurable by use of a diabetes management partner interface, and
circuitry operatively coupled to a memory that stores instructions that, when executed, cause the analyte sensor system to:
authenticate one of the one or more partner devices by exchanging authentication messages between the analyte sensor system and the one of the one or more partner devices using a wireless communication protocol, wherein the authentication messages include one or more keys for the authentication, and
periodically exchanging maintenance messages in order to maintain authenticated communication between the analyte sensor system and the one of the one or more partner devices; and  
a display device connectable to the analyte sensor system and adapted to display the analyte information and to provide authorization for the analyte sensor system to provide one of the one or more partner devices with access to the set of configuration parameters via the diabetes management partner interface;
wherein the one of the one or more partner devices is adapted to use the diabetes management partner interface to set or cause a modification to the set of configuration parameters, according to a system requirement of the one of the one or more partner devices.

14. 	(Original)  The system of Claim 13, wherein the one of the one or more partner devices is an automatic insulin delivery device or a manual insulin delivery device.

15. 	(Original)  The system of Claim 13, wherein the set of configuration parameters comprises one or more of a set of wireless connectivity parameters, a set of access control parameters, and a set of analyte data parameters.


a battery capacity of the one of the one or more partner devices;
an accuracy requirement of the one of the one or more partner devices;
a communication protocol used by the one of the one or more partner devices;
a regulatory requirement applicable to the one of the one or more partner devices; and
an expected operational time of the one of the one or more partner devices.

17. 	(Previously Presented)  The system of Claim 15, wherein: 
the set of wireless connectivity parameters comprises a condition under which the one of the one or more partner devices is to be removed from a whitelist maintained for the analyte sensor system; and
the one of the one or more partner devices is further adapted to use the diabetes management partner interface to set or modify the condition such that the one of the one or more partner devices is to be removed from the whitelist when a battery level of the one of the one or more partner devices meets a threshold, according to the system requirement of the one of the one or more partner devices.

18. 	(Original)  The system of Claim 15, wherein:
the set of wireless connectivity parameters comprises an advertisement structure; and


19. 	(Examiner’s Amended)  The system of Claim 15, wherein the set of access control parameters comprises one or more of: 
a number of display devices connectable to the analyte sensor system; and
a level of access or control associable with one or more of the display devices.

20. 	(Original)  The system of Claim 15, wherein:
the set of analyte data parameters comprises a calibration period for the analyte sensor system; and
the one of the one or more partner devices is further adapted to use the diabetes management partner interface to set or modify the calibration period.

21. 	(Previously Presented)  The system of Claim 20, wherein:
the set of analyte data parameters comprises a factory calibration code; and
the one of the one or more partner devices is further adapted to use the diabetes management partner interface to:
provide the analyte sensor system with an indication to use the factory calibration code, according to the system requirement of the one of the one or more partner devices; and
set or modify the calibration period to zero or none.


the set of wireless connectivity parameters comprises settings in a remote server; and
the one of the one or more partner devices is further adapted to use the diabetes management partner interface to configure the analyte sensor system to:
use services provided via the remote server;
responsive to services provided via the remote server, transmit diabetes management feedback to a display device connectable to the analyte sensor system; and
if the services provided via the remote server become unavailable, disable the use of the services and send a related notification to the display device connectable to the analyte sensor system.

23. 	(Previously Presented)  The system of Claim 22, wherein:
the set of analyte data parameters comprises bolus calculation parameters; and
the one of the one or more partner devices is further adapted to use the diabetes management partner interface to configure the analyte sensor system to provide the one of the one or more partner devices with access to the bolus calculation parameters, according to the system requirement of the one of the one or more partner devices.

24. 	(Previously Presented)  The system of Claim 23, wherein the one of the one or more partner devices is further adapted to use the diabetes management partner 

25. 	(Examiner’s Amended)  A method comprising:
providing a transcutaneous analyte sensor configured for implantation in a host;
generating analyte sensor data associated with analyte concentration in the host using the transcutaneous analyte sensor coupled to an analyte sensor system;
establishing a connection between a display device and the analyte sensor system;
authenticating a partner device by exchanging authentication messages between the analyte sensor system and the partner device using a wireless communication protocol, wherein the authentication messages include one or more keys for the authentication;
periodically exchanging maintenance messages in order to maintain authenticated communication between the analyte sensor system and the partner device;
the display device receiving an indication that the analyte sensor system is connecting to [[a]]the partner device;
after receiving authorization to provide the partner device with access to a set of configuration parameters via a diabetes management partner interface, receiving, via the diabetes management partner interface, configuration parameters for alerts originating from the partner device;
the display device providing a user interface to configure alerts originating from the analyte sensor system and the alerts originating from the partner device; and


26. 	(Original)  The method of Claim 25, further comprising receiving, via the user interface, a selection of the partner device or a remote device of a plurality of remote devices that comprises the display device, to be used as a primary device for providing one or more of the alerts originating from the analyte sensor system and the alerts originating from the partner device. 

27. 	(Previously Presented)  The method of Claim 26, further comprising providing at least one of the alerts originating from the partner device or the alerts originating from the analyte sensor system on a device other than the primary device in the event a battery capacity of the primary device falls below a threshold.

28. 	(Original)  The method of Claim 25, further comprising the display device receiving, via the user interface, a selection of respective alerts types to be provided for the alerts originating from the partner device and for the alerts originating from the analyte sensor system.
 
29. 	(Previously Presented)  The method of Claim 25, further comprising:
providing at least one of the alerts originating from the partner device or the alerts originating from the analyte sensor system via a primary notification device; and
. 

                                                         Allowable Subject Matter

3.	Claims 1-29 are allowable in light of the Applicant’s argument with amendment and in light of the prior art made of record.

                        Reasons for Allowance

4.	The following is an examiner's statement of reasons for allowance: 
Upon searching variety of databases, the examiner considering Applicant’s provided prior-art and examiner research of prior-art with are mention in form-892 and with the respect of Applicant’s arguments clarify the difference and uniqueness of invention. It still hold the novelty even if the closest prior art US Publication No. 20150205947 and the Applicant’s provided IDS, US Patent Publication 20160174277 combined. 
Claims 1, 13 and 25 in conjunction with all other limitations of the dependent claims, "periodically exchanging maintenance messages in order to maintain authenticated communication between the analyte sensor system and the one of the plurality of partner devices." and independent claims are not taught nor suggested by the prior art of record (PTO-892). 
Therefore, Claims 1-29 are hereby allowed in view of applicant’s persuasive arguments and in the light of amendments to the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

        Conclusion

5. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monjour Rahim whose telephone number is (571)270-3890. The examiner can normally be reached on 7:00 AM -5:00 PM (Mo-Th).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-2419.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


 /Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890